Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 1 of 42




                         U N IT ED STA TE S D IST R ICT C O U R T
                         SO U TH ER N D IST R IC T O F FLO R ID A
                           FO R T LA U D ER D A LE D IV ISIO N

                           C ase N o.18-cv-61117-B LO O M /VaIle

  STEV EN BEN TON A U BR EY ,and
  BRIAN EDW ARD VODICKA,                                                  FILED BY                      D.C.

           Plainti
                 ys,                                                              02T -2 2218
                                                                                 STEVEN M.LARIMORE
                                                                                  CLEFIK U.S.DIST C'E
  D G GAZINE PARTNER S,L.P.d/b/a                                                 S,
                                                                                  D.OFFLA.FTLAUD.
  D M A GA ZIN E;M A G M INE
  LIM ITED PA RTNERS,L.P.;ALLISON
  M EDIA ,IN C.;JAM IE L.TH O M PSON ;
  ROBERT L.ERM ATINGER,JR.;
  SC OTT ROBERT SA YERS;STEPHEN
  CHA RLES SCH O ETTM ER;ERIC
  VAUGHN M OYE;DALLAS POLICE
  DEPARTM ENT;CITY OF DM LA S;
  M ELIN DA CH RISTIN E U RBIN A ;
  DA LLA S CO UN TY SH ERIFF'S
  D EPT.;D A LLA S COU N TY ,TEX A S;
  and DOES 1-10,a1lwhosetrue names
  are unknown,

           Defendants.




                      PLA IN T IFFS'R E SPO N SE TO R O BE R T L.
                    ERM ATING ERS'M O TIO N TO DISM ISS A ND
                    IN C O R PO M TED M E M O R AN D U M O F LA W I




  1DefendantRobertL. Erm atinger,Jr.'slegalcapacity in thisaction changes upon his retirem entfrom the
  City ofDallas,DallasPolice Departm entin N ovember2016. Plaintiffs'defamation claim sagaintRobert
  L.Ermatinger,Jr.CErmatingern),lndividually,arisefrom hisFebruary 2017interview withD Magazine
  and are addressed in this response. A separate response addresses the City Defendants, including
  Erm atingerin hiscapacity asa City ofDallasem ployee.
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 2 of 42




                                       TA BLE O F C O N TEN T S


                                                                                                               1

                                                                                                               2



         A     ErmatingerissubjecttopersonalJ'urisdl
                                                   -ctioninFlon-da                                             6
                      Ermatingerestablished Flon-dam inim tlm contacts ..........................

                      Ermatingeropinionsand fabn'cated evidenceviolates
                      (21
                        -ty ofInallaspol-
                                        lcy ............................................................
                      Ermatingerinstigated harassm entin Flon-da ................................. 8

                 4. Flon-daLongArm StatuteestablishespersonalJ
                                                             -un-sdl
                                                                   -ction ............... 9

                       Plal
                          -ntl
                             -ffs'I7ue Process ......................................................... 9




                            c) FairPlayan.
                                         d SubstnntialJustice ...................................
         B.

                       Floridaeventsgaven-seto theclairn ......................................... 13

                  2. Eventsessentialto theexistence ofthe claim .............................. 14

         C      Flon-daclaimsbroughtinFlon-da,wheretheinj occurred .....................
  1AJ. STFJVTFI!ID (2IwJ%lhdS FO R IIJVIIII (2f)     7F ....................................................

                                                                                                               16

         B.            t         onspiracy iabili                                                              17
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 3 of 42




         PlaintiffsStevenB.Aubrey CAubrey'')andBrianE.VodickaCtvodicka''),(collectively
  ttplaintiffs''),respond to the motion to dismissCM otion'')filed by RobertL.Ermatinger,Jr.
  CErmatinger'),lndividlmlly,asfollows:
                                     1. IN TR O D U CTIO N

         This case is aboutcrooked Texas copsthatbotched a Texasm urder investigation. To

  solvecrimes,thecrookedcopsfound Ettheendjustifiesthemeans''methodwastheirfavoritebut
  itwasnotworking wellforthem in thiscase. Thecrooked copstypically started an investigation

  w1t11 fraudulent am davits loaded with probable cause. Defendants Robert Erm atinger

  C:Ermatinger'')and ScottSayersCfsayers'')wouldcommltaggravatedperjury,gettheunlawful
  search warrantsthey needed to bustrightthrough people'srightto privacy and hope they might

  stumble into som ething. The crooked cops instincts were offtllis time,they continued using

  fraudulentaffidavitsbutthey werenotfinding anything ofvalue.

         The crooked cops were frustrated so they conspired with The County cops to really

  unleash onthePlaintiffsbecauseinTexas,thegaysaretreatedjustliketheblacks.Together,the
  band ofTexascopscommitted multiplecriminaloftknsesagainstPlaintiffs,butstillno evidence.

         Ermatingerand Sayers had already been through Plaintiffs'apartm enttwo times,with

  search warrants. For reasons tznknown,they waited for A ubrey to leave the apartm entand then

  broke into Plaintiffs residence and illegally trespassed into the residence,without a warrant.

  Thatand repeated aggravated assaultsby Erm atinger'stlmg friendswmsal1Plaintiffscould stand,

  they had theirfillofDallasand m oved to Florida. '
                                                   rhe crooked copswere notquite ready to see

  theirfavorite targets leaveso thepolicecopscontacted the localpolice in Florida and the sheriff

  copscalled the Broward Cotmty sheriffsdepartmentensuring Plaintiffswould be harassed when

  theyarrivedin SouthFlorida.(SeeEx.A,Decl.ofVodickaat!!2and 8)
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 4 of 42




           DefendantsCity ofDallas,ScottRobertSayersCçsayers'')and RobertL.Ermatinger,Jr.
  (collectively GErmatinger'')publishedtwo (2)oftheirfraudulentsearchwarrantaffidavits,in D
  M agazine's May 2017 online article,further defameing and injuring Plaintiffs in Florida.
  Erm atinger's flagrant use of unlawful search warrants against Plaintiffs and others, garners

  national recognition. 1 (See Exs. C and D , Sayers' fraudulent affidavits published by D

  M agazine)

                                           Il. BACK GROUND

           Plaintiffs had planned to move to Florida from Austin in early 2016. Ira Tobolowsk'y

  teamed up with his lawyer/partner,DefendantStephen Schoettmer Ctschoethner'') to tsle a
  frivolousdefamation suitagainstPlaintiffs in Dallas,asthey had done to othersoverthe years.

  PlaintiFs'plansto move to Floridawere shortcircuited by thelawsuitand Schoettmer'sfrequent

  and harassing settingsforhearings thatrequired travelto Dallas.Plaintiffs decided to move to

  Dallasforoneyearexpecting thelawsuitagainstthem would be overw1t11aJuly 2016 setting for

  trial. They were wrong. After m oving to Dallas, where Aubrey was born and raised,

  Schoettmer'sjudicialgamesmanshipbecamelessofaburdento PlaintiFs. Monthsaftermoving
  to Dallas,lraTobolowsky wasmurdered.




  '   OnSeptember6,2018,DallaspoliceOm cerAmberGuygershotandkilledBotham Jean(26),whowmsunarmed
  and inhisown apartment.DallasPoliceDepartment'sreactionto the incidentwasto criminalizethevictim,and on
  the following day,a search warrant wms issued for collection of evidence in the murder victim's apartment,
  including narcotics. Thewarrantlisted severalitems found inside the apartment,including 10 gramsofpotand a
  metalmarijuanagrinder,among otherthings.The Washington Post,September l4.20l8 article,Dallaspolice
  shooting:Searchformartjuana in victim '
                                        shomewtz.
                                                çattemptto 4smear'him,attorneyssay,by Meagan Flynn
  stated: Gllean)wmsnotonly neverconvictedofacrime,hewasnevereven accusedofacrime,neverarrested,''
  M erritttold The W ashington Post.tçlttook a white Dallaspolice officerto break into hishome and shoothim to
  death forhim tobecomepaintedasacriminal.''
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 5 of 42



         Because the relationships between Plaintiffs, Schoet% er and lra Tobolowsky were

  typicalof opposing parties,follow ing the m tlrder,the Tobolow sky fam ily was reported to have

  no ideawho,including Plaintiffs,m ighthavewanted to hnrm M r.Tobolowsky,stating:

         The detective asked Debbie:''D o you think this w as an accident,or could som eone have
         done this?''''W hatdo you m ean?''sheasked.She couldn'tthink ofanyone who wanted to
         hurtherhusband.(SeeDoc.56-2,Decl.ofEam shaw atp.16)
         Before the tlight,M ichael had learned the fire m ight have been set intentionally. The
         thought infused his grief with rage.Cram ped in his w indow seat,M ichaeltklthis hands
         aching and realized both t'
                                   ists w ere clenched.A l1he could think aboutwas ''W ho?
         (SeeDoc.56-2,Decl.ofEarnshaw atp.16)
  MichaelTobolowsky CtMichael'') and his brothers were on vacation in Florida when they
  receiverthehorrificnewsabouttheirfather.(SeeDoc.56-2,Decl.ofEarnshaw atpp.17& 19)
  Atthe sametime they wereon a flightback to Texaswondering ffwho,''the firststory aboutthe

  fire appeared online at9:32 nm ,insinuating Plaintiffs'connection to thecrim e,stating:çtl-
                                                                                            lislaw

  partnertold thestation thatTobolowsky had recently been involved in contentiouslitigation.''

         W ithoutmotive and withoutanything connecting Plaintiffsto the crime exceptalawsuit,

  Schoettm er, who knows less about Plaintiffs than alm ost anybody, told the media and

  investigatorsthathe believed Plaintiffswere very angry and were responsible. Schoetlmeralso

  fabricated thatIra Tobolowsky had recently received a death threatem ail,which also turned out

  to befalse. Schoettmerhasa history ofscandalousand unethicalbehaviorand he directed much

  ofhishate atthe LGBT community and atPlaintiffs. Schoettm erseized the opportunity thatthe

  mtzrderpresented,took centerstage and began holding press conferencesand giving interview s

  interjectinghimselfandthelawsuitintothetragicmurder.
         Schoettmer's snger pointing, followed by Defendant Eric M oye's C:M oye'')
  nnnouncementthathebelieved Aubrey m urdered 1ra Tobolowsky,triggered epic eventsand epic

  defamatory attacks on Plaintiffs,which continue today. Ermatinger bungled the investigation



                                                 3
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 6 of 42



  and focused a1l oftheir manpower and search warrants on Plaintiffs instead of persons with

  likely m otives, despite V odicka's advice to Erm atinger; Etfollow the m oney.'' Frustrated w 1t11

  Erm atinger's failed attemptto investigate the crime,the Tobolowsky family began their own

  investigation and with nothing butM oye'saccusation and constantm edia innuendo,they grew to

  believe misinformation aboutPlaintiffs,justlike millions of others in Texas and across the
  country. Plaintiffs have neverbeen convicted,indicted,charged with,arrested or even nam ed

  suspects forthe m urderofIra Tobolowsky and they neverwillbe,because they had nothing to

  do with it.

         For 50 plus years,Plaintiffs were highly respected by business % sociates,friends and

  acquaintances. Erm atingerconspired with othersto completely destroy Plaintiffs'reputationsin

  Texms and in Florida. The defendants'w aron Plaintiffs and the life-threatening assaults caused

  Plaintiffs to move severalm onths before their planned departtlre and they relocated to South

  Florida.(SeeExs.A & B,Plaintiffs'Decl.at!1)
         W hen life had been m uch betterto Plaintiffs,they had owned a second hom e on M iam i

  Beach. They were m ore than eagerto return to South Florida,catch up with greatfriendsthey

  hadknown formanyyearsand begintoenjoy lifeagain,onthebeach likebefore. Thedriveto
  Florida in a U -haulrental wms tough but the m om ent Plaintiffs crossed the Texas border into

  Louisiana,there wasa overwhelm ing feeling offreedom and safety. Expecting they would never

  retllrn,Plaintiffsbelieved they wereleaving thedarknessofDallasbehind.

         Butthose good feelingsand hope fora brighterfuture only lmsted the few daysittook to

  drive to South Florida because Ermatingerhad called ahead and poisoned the well. Ermatinger

  had successfully destroyed Plaintiffs' reputations in Broward County before they arrived by




                                                  4
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 7 of 42



  passing the baton to local law enforcement who continued the harassm ent on behalf of

  Erm atinger.

         Upon arriving,police om cersand sheriffdeputiestook tllrnsparking directly in frontof

  the house Plaintiffs' rented, or one house rem oved, an tmfnm iliar practice for the quiet

  neighborhood. Thenew routine/harassmentlastedapproximately three(3)weeksandfrightened
  the neighbors. Plaintiffs' next-door neighbors, who were verbally excited to have a new

  neighboron the day they arrived,have notspoken a word to Plaintiffs since,now almosttwo

  years. Local1aw enforcem entm ade sure to letPlaintiffs know they w ere notwelcom e here and

  thatthey werebeingwatched,very closely.

         W hile Plaintiffs were invited to one setoffriend's house forThanksgiving and another

  for Christm as,w ithin three m onths oftheir anival,Plaintiffs decade-long friendships vanished

  because ofthe defamation on the Intem et.Plaintiffs'fears were quickly realized. Defnmatory

  publications on the Internetare like an aggressive cancer thatis sure to cause dam age sooner

  ratherthan later. The fnmily PlaintiffsspentChristmasand New Yearswith sold theirhouse and

  m oved withouttelling Plaintiffs and withoutany forwarding inform ation. They have toddlers

  and they likely feared fortheirsafety afterreading the articlespublished on the Intem et,here in

  Florida.




                                                 5
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 8 of 42



                                 111. A RG UM EN T and A UTH O R ITY

  A.     Ermatingerissubjecttopersonaljurisdiction in Florida.
          1.      Erm atinger established Florida m inim um contacts.

         Plaintiffs' injuries arose from Ermatinger's conduct that caused injury in Florida.
  Ermatingerreleased Plaintiffs'personaland confidentialinformation,which isprotected by the

  constitutional right to privacy and the Texas Government Code. M ost of the information

  released by Erm atinger was com pletely fabricated,m ade to appeartruthful and legitim ate,to

  attractD M agazine,who published the materialin Articles 2 and 3 (the ttArticles'').2 The

  Articleswere distributed to,and accessed 1,Florida.(See Ex.A,Decl.ofVodicka at! 6)
  Erm atinger's false and defamatory information,aboutFlorida residents,wms published on D

  M agazines' website and was accessible and accessed in Florida, thereby constim ting the

  commission of the tortious act of defamation within Florida tmder section 48.193(1)(b).
  Plaintiffs,Floridaresidents,arethemain subjectofArticle-z astheirpropernnmeswereplinted
  120times.Undersection48.193(1)(a)2. Undersection 48.193(1)(a)2,Ermatinger'sactssubject
  him tothisCourt'sjurisdictionbecausehecommittedatoM ousactwithinthisstate.
          2.      E rm atinger opinionsand fabricated evidence violatesC ity ofDallas
                  policy.

          Erm atinger'sconductviolatesestablished federalstam tory and/orconstitutionalrights of

  which areasonableperson wouldhaveknown.Cruzv.Davidson,552 F.App'x 865,867 (11th

  2Article-z:April26;20175zlPlace WhereSomething EvilHappene4 by Jam ie Thompson,wastheonlineversion
   ofD M agazine'sfeature story designed to reach theironlinedigitalmedia audience,sellsubscriptionsand solicit
   advertisers.(See Motion,Doc.56-2,Decl.ofEarnshaw Tabs2) Article-3:April26,2017,W Place Where
   Something EvilHappene4 by Jam ieThompson,wastheprintversion ofthe featurestory thatwaspublisheditthe
   May 2017 magazinewith the covertitle:Ascene of the Crime:1ra Tobolowsky wtu burned alive inhisNorth
   Dallasgarage. Thefamily isconvincedthey kat?w whodidit''(SeeMotion,Doc.56-2,Decl.ofEarnshaw Tab1)
   D Magazineshipsthemagazinetocustomersin multiplestates,including Florida.(SeeMotion,Doc.56-2,Decl.
   ofEarnshaw at510)
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 9 of 42




  Cir.2013)(quotingKeating,598F.3dat762). W hen Erm atingerconspired w ith D M agazineto
  publish false and defam atory m aterial regarding Plaintiffs,they were in direct conflict with

  Section 323.048.2.ofthe DallasPolice DepartmentGeneralOrder,which forbids the release of

  such information,stating'
                          .

      IIIN FO RM ATION W ILL N O T BE RELEA SED PERTM N IN G TO AN Y O F TH E
      FOLLOW ING :PERSONAL OPINIONS ABOUT TllE SUSPECT OR EVIDEN CE.''
      (Emphasisadded)(SeeEx.E,Section323.048.2.)
  In violation ofthe Dallas Police Department GeneralOrder,Ermatingerrele% ed hispersonal

  opinionsaboutPlaintiffsand evidence,including-
                                               .

         Ennatinger would have to wait for crime scene technicians to search the men's
         computers and process the juice bottle found in the garage for tingerprints.
         (SeeDoc.56-2,Decl.ofEnrnshaw atp.32)
         Detective Ermatinger,now retired,saysthem en remain primary suspects'     ,no one
         else on theirlistcam e close.He says detectives executed m ore search w anunts on
         the Tobolow sky case-roughly 18-than on any other case he'd w orked.M ost of
         those dealt w ith A ubrey and Vodicka;others were for cell tow er dum ps. ''They
         are suspects,and they are strong ones,''Ennatinger says.''ButI had no evidence
         toarrestthem.''tseeDoc.56-2,Decl.ofEmnshaw atp.42)
         ttErmatingersaysAubrey had red markson both nrms.Buta SWAT doctor
         couldn'tdefmitlvely say whatthe markswere from.ûû-l-he doctorexplained to us
         thatitcould be from the tlmsh ofa fire,itcould beburns,oritcouldjustbe a
         sunbunw''Erm atingersays.Hesaystoo much timehad passed.''
         (SeeDoc.56-2,Decl.ofEarnshaw atp.31)
  Ermatingerviolated Section 323.048.2 when releasing thisinformation and he failed to explain

  thatithad been only six(6)dayssincethefire/murderand Aubrey'sarmsstillhadhaironthem
  and the hairw asnotsinged.

         Ennatingerdidn'thaveany physicalevidence linking them to thecrime scene.But
         the m en rem ained strong suspects. They did not have good alibis, telling
         detectivesthatatthe time ofthefire,they wereattheirapartment.
         (SeeDoc.56- 2,Decl.ofEarnshaw atp.31)
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 10 of 42



  Plaintiffsûsdid nothavegood alibis''becausedetectiveslearned they were homeat7:30 nm on

  the day ofthe fire,indicating thatevery m orning ofevery day,Plaintiffsdo nothave good alibis.

         çr etectivesbegan monitoring the m en's creditcard transactionsand discovered
         thatAubrey's card had been used thatday to book a room atthe Crowne Plnzn
         hotelin Dallasunder the name Alexandra Krot(a friend who did spend the
         nightatthehotel,policelaterlenrnedl.'' (SeeDoc.56-2,Decl.of Eam shaw at
         p.30)
         tû-
           l-hey had good circllm stantialevidence againstAubrey,butnothing thatplaced
         him atthehouseonM ay 13.55(SeeDoc.56-2,Decl.ofEam shaw atp.42)
         itllletectivessentthejuicebottletoQuanticoforanalysis.''
         (SeeDoc.56-2,Decl.ofEarnshaw atp.46)
  As seen above,the detectives circum stantialevidence was pathetic. Erm atinger went a step

  furtherand rele% ed an undeniably fabricated and falsestatement,suting:

         ççphone records,detectives told the Tobolowsky fam ily,showed no activity on
         the men's cellphones from about 9 pm the night before the fire untilthe next
         afternoon,meaning theirphoneswerenotpinging towersand mayhavebeen
         turned off.The recordsdid show cellactivity before and afterthattlme period.''
          (SeeDoc.56-2,Decl.ofEarnshaw atpp.31-2)
  Here,Erm atingerlied to create suspicion wherethere should be none. Though itwasaviolation

  for Erm atinger to release any inform ation,true or false,he knew the statem ent about phone

  recordswasa lie becausehad subpoenaed Plaintiffs'phonerecords,which indicatethat Vodicka

  madefive(5)callsand Aubreymadetwo (2)callsbeforenoon on the day ofthemurder. (See

  Exs.A & B,Plaintiffs'Decl.at!! 12)
          3.     E rm atinger instigated harassm entin Florida.

          Ermatingerwasnotsatisfied withjustchasing PlaintiffsoutofDallasand Texas. Upon
   information and belieflhe contacted the localpolice departmentand caused localoftkersto
  harassPlaintiffs. Forapproximately three (3)weeks,localpolice officerstook turnsparking
   directly in frontof the house Plaintiffs rented,frightening the neighbors. Plaintiffs'next-door

   neighbors,who were verbally excited to have a new neighborthatfirstday,have notspoken a

                                                 8
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 11 of 42



  word to Plaintiffssince,now alm osttwo years. W hateverErmatingercomm llnicated to local1aw

  enforcementcausedandcontinuestocauseinjurytoPlaintiffs.
          4.    FloridaLongArm Statuteestablishespersonaljurisdiction.
         Plaintiffs'claim fits squarely within the provisions ofFlorida's long-arm statute to give

  thisCourtpersonaljurisdictionoverErmatinger.
         Plaintiffs resided in Florida when Ermatingerreleased information concem ing Plaintiffs

  to be published in the Articles. Upon publication in Florida, the information released by

  Ermatinger,injuredPlaintiffsandcontinuesto injtlrePlaintiffs,inFloddw thereby sufticientfor
  long-nrm jurisdiction overEnnatinger.Honus l'
                                              IftzgacrCo.v.Luminary Group LLC,No.17-cv-
  61317-B1oom/Va1le,2017W L 6547899,*12 (S.D.Fla.Dec.21,2017):
         Fla.Stat.j 48.193(1)(a)(1),(2),& (6).''The reach of Florida'slong-nrm statute *isa
         question of Florida lam ?and this Courtis required to apply the sGtute as would the
         Florida Supreme Court.'''fouis Vuitton,736 F.3d at 1352 (quoting United Techs.,556
         F.3dat1274).Underj48.193(1)(a)(2),adefendantcommitsatortiousactwithin Florida
         whenthatactcausesinjury inFlorida.SeePosnerv.EssexIns.Co.,178F.3d 1209,1217
         (11th Cir.1999)(holding thatthe Eleventh Circuit's ''finnly established precedent...
         interprets subsection I48.193(1)(a)(2)1 to apply to defendants committing tortiousacts
         outsidethestatethatcauseinjuryinFlorida'fl.
         Nida Corp. v.Nida, 118 F. Supp.2d 1223, 1228 (M .D.Fla.2000) (''The act is
         consideredtotakeplacewithinthestateforpurposesofthelong-nrm statuteiftheinjured
         party residesinFlorida,regardlessofwheretheactswereacttzally committed.'')
  Erm atinger's tortuous act, illegal release of inform ation and fabrication of inform ation for

  purposesofpublication in theArticles,caused Plaintiffs'injuriesin Florida. Plaintiffsknow a
  Floridaresidentwho did accessD M agazine'swebsiteand read thematerialon it.(SeeEx.A,

  Decl.ofVodickaat!9)
          5.     PlaintiFs'D ue Process.

          Ermatingercouldhavereasonably anticipated hewould besubjectto suithereinFlorida.
   Hepurposefully released information to D M agazine forpublication in Article-z to be accessed


                                                 9
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 12 of 42



  on the W orld W ide W eb,by anyone,including residents in Florida. Aswell,Erm atingercould

  havereasonably anticipated he mightbe subjectto suitin Floridabecauseofllisdirectcontact
  w ith local 1aw enforcem ent that caused the harassm ent to continue. H onus W agner Co. v.

  fuminary Group LLC,No.17-cv-61317-B1oom/Valle,2017 W L 6547899,*12 (S.D.Fla.Dec.
  21,2017):
         The Constitution prohibits the exercise of personal jurisdiction over a nonresident
         defendantunless its contacts with the state are such that ithas ''fairwarning''orcould
        have ''reasonably anticipated''thatitmaybesubjectto suitthere.ficciardello,544 F.3d
        at1284 (quotingShayerv.Heitner,433U.S.186,218(1977)(Stevens,J.,concuning in
        judgmentl);BurgerKing,471U.S.at472 (quotingInternationalShoe,326U.S.at316).
         ''This Nfair warning'requirementis satisfied ifthe defendanthas Apurposefully directed'
        (
        A
          itsqactivitiesatresidentsoftheforum andthelitigationresultsf'
                                                                      rom allegedinjuriesthat
          ariseoutoforrelateto'those activities.''ficciardello,544 F.3d at1284.(citing Keeton
        v. Hustler M agazine, Inc., 465 U.S. 770 (1984) and Helicopteros Nacionales de
        Colombia,S.A.v.Hall,466U.S.408,414(1984).ln              addition,the Courtmustalso
        exnmine whetherthe exercise ofjurisdiction comportswith ''fair play and substantial
        justice.''ficciardello,544 F.3d at1284(11thCir.2008)(quotingInternationalShoe,326
        U.S.at320).
         The Eleventh Circuithasdistilled the due process analysis into a three-parttest:''41)
         whether the plaintiffs claims ''arise out ofor relate to''at least one of the defendant's
         contacts with the forum;(2)whetherthe nonresidentdefendant''purposefully availed'
                                                                                         '
         him selfofthe privilege ofconducting activitieswithin the forum state,thusinvoking the
         benefitofthe forum state'slaws;and (3)whetherthe exercise ofpersonaljurisdiction
         comportswith ''-traditionalnotionsoffairplay and substantialjustice.'''fouis Vuitton,
         736 F.3d at1355 (citation omitted).''Theplaintiffbearsthe btzrden ofestablishing the
         firsttwo prongs,and ifthe plaintiffdoes so,Aa defendantmustmake a compelling case
         that the exercise ofjurisdiction would violate kaditional notions of fair play and
         substantialjustice.'''Ié (quotingDiamondClystalBrands,Inc.v.FoodM oversInt'l,Inc.,
         593F.3d 1249,1267(11th Cir.2010:.

               a) Relatedness
         Plaintiffs'claim arose from Ermatinger'scontactwith Florida,through publication ofthe

  Articles in Florida, defam ing Florida residents and from his influence with local 1aw

  enforcement. In Honusl




                                                10
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 13 of 42




         '
         '(A)flmdnmentalelementofthespecificjurisdictioncalculusisthatIjaintiffsclaim
         mustarise outofor relate to at leastone ofthe defendant's contacts m th the forum .'''
         Fraserv.Smith,594 F.3d 842,850 (111 Cir.2010)(quoting Old.  jQl4 558F.3dat1222
         (some internalquotation marksomittedl).The ''inquiry mustfocuson the directcausal
         relationsM p between the defendant,the fonlm ,and the litigation.''Fraser, 594 F.3d at
         850 (internalquotationmarksomitted)(quotingHelicopteros,466U.S.at414,104S.Ct.
         at1872).

               b) PurposefulAvailment
         Ermatingeraimed hisintentionaltortatPlaintiffswho lived in Florida and wereinjlzred
  in Florida,which satisfies the Calder effects testforpersonaljurisdiction. Additionally,he
  conictedthelocalpolicedepartment,causinginjury.lnHonus:
         Accordingly,''theplaintiffcannotbethe only link between the defendantand thefonzm .
         Rather,itisthedefendant'sconductthatmustform thenecessay connection with the
         fonlm State thatisthebasisforitsjurisdiction overhim.''16L (cltmg BurgerKing,471
         U.S.at478).''Dueprocessrequiresthata defendantbehaledinto courtin aforum State
         based on his own affiliation with the State,not based on the 'random ,fortuitous,or
         attenuated'contactshe makesby interacting with otherpersonsaffiliated with the State.''
         1d.(quotingBurgerKing,471U.S.at475).
         Underthe effectstestarticulated by the Supreme Courtin Calder v.Jones,anom esident
         defendant'ssingletortiousactcan establish purposefulavailmenteven ifa defendantdoes
         nothave any additionalcontactswith theforum state.See Licciardello,544 F.3d at1285
         (citing Calder v.Jones,465 U.S.783 (1984).This occtzrs when the tortwas:'.(1)
         intentional;(2)aimed atthefonlm state;and (3)causedhnrm thatthedefendantshould
         haveanticipated wouldbesuffered intheforum state.''Id (citationsomitted).
  Plaintiffs'allegationssatisfy theCaldereffectstestforpersonaljurisdiction- thecommission of
  an intentional tort,expressly aim ed at a specifk individual in the forum w hose effects w ere

   sufferedintheforum.''Licciardello,544F.3dat1287-88(111 Cir.2008).

               c) FairPlayand SubstantialJustice
         Erm atinger created such a hostile environment for Plaintiffs in North Texas that the

   possibility ofjusticeand afairtrialin thatareahasbecomeimpossible.Plaintiffshavesuffered




                                               11
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 14 of 42




  glaring judicialabuse in North Texas,indicating Floridajurisdiction isproperso the playing
  field is levelfora11parties.In H onus:

         Defendantsbearthebttrden ofestablishingthattheexerciseofjmisdictionwould violate
         traditionalnotions offair play and substantialjustice.See Louis Vuitton,736 F.3d at
          1355.Thisinquiryrequiresconsideration ofthefollowing factors:(1)''thebmden onthe
         defendant'';(2) ''the forum's interest in adjudicating the dispute'';(3) ''the plaintiffs
         interest in obtaining convenient and effective relief;and (4)''the (interstate)judicial
         system'sinterestin resolving thedispute.''M ighty Men,102F.Supp.3d at1275(quoting
         Licciardello,544F.3d at1288).
         (1)Burden onthedefendant. The defendants'own actsdisqualifytheirpreferredTexas
         jtlrisdiction and/orvenue. DefendantEric M oyegathered the media in hiscourtroom
         and announced to the world thatAubrey murdered lra Tobolowsk'
                                                                     y and because Aubrey

         wassodangerous,hewasrecusinghimselffrom thecase.(SeeMotion,Doc.56-2,Decl.
         ofEnrnshaw atp.29) ForPlaintiffs,thereisnochanceforafairtrialoranimpartialjury
         poolinTexas.Ermatinger'sallegation abouthisburden isdisingenuous. (SeeExs.A &
         B,Plaintiffs'Decl.at!! 14)
         (2)Forum'sinterestin adiudicatingthedispute.PlaintiffspraythisCourttakesinterestin
         helping Florida residents who continue to be injtlred by Texas defendants. The
         defendants have not been able to resist continually availing them selves to Florida's

         jtlrisdiction. Plaintifrs should have the ssme rights as others,to live peacefully and
         without the fear of being harm ed by those who are supposed to protectthem . The

         defendants successfully ran Plaintiffs out of Dallas and now continue to m ake life

         m iserable forthem in South Florida.Thisisan opportunity forthisFlorida Courtto send

         a m essage to Texas that their continued harassment and intluence in Florida is not

         welcom e.
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 15 of 42




         (3)Plaintiffsinterestin obtaining convenientand effectiverelief. Plaintiffs are only
         capableofaffordableandeffectiverelief. Plaintiffscannotaffordtheexpenseofkavel,
         lodging and time away from work ifthis case was in a venue further th% a halfday's

         drive from Fort Lauderdale. Jurisdiction in Texas would guarantee injustice and
         ineffectiverelief.(SeeExs.A & B,Plaintiffs'Decl.at!!4)
         (4)The interstatejudicialsystem'sinterestin resolving the dispute.The mostefficient
         resolution to tlzis controversy includes,nmong other things, considerations ofw itness

         location and evidence location. H ere,the m ain w im esses are Plaintiffs;localpolice John

         Does; Broward Cotmty Sheriff deputy John Does; and Plaintiffs' neighbors. The

         evidence isthe Articles themselves,which are everywhere asthey are published on the

         W orld W ide W eb.Plaintiffshavea copy ofArticle-3,them agazine,herein Florida.The

         interstatejudicialsystem'sinterestinresolvingthiscasemostefficientlyisbestservedby
         adjudicating thiscase in Florida,where the injury occurred.Thefactsheredemonstrate
         thatexerciseofjurisdiction by aTexascourtoffendstraditionalnotionsoffairplay and
         substantialjustice.
  B.     Florida venue is proper.

          1.    Florida events gave rise to the claim .

         Plaintiffswere residing in the State ofFloridawhen D M agazine published Ermatinger's

  defamatory contentin the Articles,causing Plaintiffs'injuriesand giving rise to theirclaim.
  Erm atinger contacted the localpolice departm ent,causing the continuation of the harassm ent

  againstPlaintiffs;beginning the very day Plaintiffsarrived in South Florida. The Articleswere

  published afterPlaintiffshad become residentsin Florida,they caused damage and continue to

   cause damage to Plaintiffs,as does the harassment,therefore Florida venue isproper.ttA civil



                                                13
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 16 of 42




  action may be broughtin ...a judicialdistrictin which a substnntialpartofthe eventsor
  omissionsgivingrisetotheclaim occurred.''See28U.S.C.j1391(b)(2).
         The injury caused by Ermatingerwasrealized by Plaintiffshere,in Florida and ithas
  been signifkant. See,e.g.,Gp
                             zffIns.Co.v.Glasbrenner,417 F.3d 353,357 (2d Cir.2005)
  (ûçFJorvenueto beproper,slknscanteventsoromissionsmaterialtotheplaintiffsclaim must
  have occurred in the districtin question,even ifothermaterialeventsoccurred elsewhere.');
  Firstof Mich.Corp.v.Bramlet,141 F.3d 260,263 (6th Cir.1998) See Estate ofAbtan v.
  BlackwaterLodge (: Training C/r.,611F.Supp.2d 1,8 (D.D.C.2009)Cçln tortcases,when
  determining whether a substantialpartof the events or omissions giving rise to the plaintiffs

  claim occurred ...inaparticulardistrictforpuzposesofj 1391(b)(2),...courtsfocuson ...
  theplacewhere the allegedly tortiousactionsoccurred and theplacewhere the harm swerefelt.''

  (internalquotations and citations omittedl). Forpurposes of j 1391(b)(2),Florida is where
  Plaintiffs have suffered harm from Erm atinger'sreleased and published statements,information

  and m isinformation and iswhere Plaintiffs continue to sufferfrom harassm ent. Plaintiffs have

  no otherclaim sagainstErm atingerindividually,exceptthese Florida claim sthatarose from the

  injurycausedbyEnuatinger,inFlorida.
         2.      Events essentialto the existence ofthe claim .

          The events giving lise to the claim include the publication of Ermatinger's comments

   published in theArticlesin Florida hiscontactwith the localpolice depar% entto pem etuatethe

   furtheranceofhisharassmenthereinFlorida.(SeeExs.A & B,Plaintiffs'Decl.at!7)
          Perduev.M iamiHeraldPublishing Company,291So.2d 604 (Fla.19744:
          In 1967 the Florida Legislatureresponded to the above decision by enacting Chapter67-
          52 which in pertinentpartbecnme F.S.j 770.05,F.S.A.(limiting a dnmages claim
          founded upon any singlepublication to only one choice ofvenue)and F.S.j 770.07,



                                                14
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 17 of 42




         F.S.A.,(providingthatthecauseofaction shallbedeemedtohaveaccrued atthetimeof
         thefirstpublicationinthisstate).
         In theFirstamericaDevelopmentCom oration case,supra,thisCourtrelied upon F.S.j
         46.04,F.S.A.asthen worded,l3lwhich permitted tand stillpermitsaspresentj47.051)
         litigation against corporations in any cotmty in which the cause of action arose. The
         Courtheld thatvenue could properly be laid in any county where the newspaper was
         published.

  Danielv.Am.#tfofEmergency Med.,428F.3d408,433(2d Cir.2005)CtWhenmaterialactsor
  omissions witllin the forum bear a close nexus to the claim s, they are properly deemed

   ûsignificant'and,thus,substantial,butwhen a close nexusislacking,so too isthe substnntiality

  necessary to supportvenue.'');JenkinsBrick Co.v.Bremer,321 F.3d 1366,1371 (11th Cir.
  2003)(çtonly the eventsthatdirectly giveriseto a claim arerelevant.And oftheplaceswhere
  theeventshave taken place,only those locationshosting a çsubstantialpart'ofthe events are to

  beconsidered (fordeterminingvenuel.''). Ermatinger'sfalseand/ordefamatorysitementswere
  publishedin Floridaand causedinjuryin Florida,therefore,theeventsinFloridaaresignifkant.
  Ermatingercaused local1aw enforcementtocontinueharassingPlaintiffscausingongoing injury
   inFloridafortwenty-three(23)months,whichissignitkant.
         Ennatingerclaimsin hisdeclaration thathedid notknow atthetime ofhisinterview with

   D M agazinewhetherornotD M agazinewastlmarketed orsoldintheStateofFlorida.''(See
  Decl.ofErmatinger,Doc.53-1at!10) Though Ermatinger'saffinitytoperjurehimselfishigh,
   itisplausible thathewould havepaid littleattention to D M agazine'sm arketing efforts.But,the

   cleverdetective certainly know saboutcomputersand how theInternetworks.Erm atingerseized

   Plaintiffs'two computers in 2016,with unlawfulsearch warrants and he used another of his

   fraudulentaffidavitsto gain accessPlaintiffs'em ailaccounts.Aswell,Ermatingerissomething

   ofa television starafterhisappearanceson The First48,also accessible in Florida. Itwould be

   naïve forErmatingerto think hisperformances on television only aired in Dallasasitwould be


                                                15
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 18 of 42



  naïve for him to think that his interview w ith D M agazine w ould not be published everyw here,

  including in Florida.

          The eventthatgivesrise to the claim wasthe publication,in Florida,ofthe information

  Ermatingerreleased aboutPlaintiffs.PlaintiffssufferedinjlzriesinFlorida,theonly propervenue
  fortheclaimsagainstErmatinger. (SeeExs.A & B,Plaintiffs'Decl.at!!3)
   C. FloridaclaimsbroughtinFlorida,wheretheinjuryoccurred.
          PlaintiffswereresidentsofFlorida when Ermatingercaused them signitk antinjury,in
  Florida. TherewerenostateclaimsagainstErmatingerpriortotheeventsthatinjuredPlaintiffs
  in Florida,which were caused by Ermatinger.Plaintiffs bring federal and Florida state-law

  causes ofaction foreventsthattook place in Florida.

          Al1 of Erm atinger's claim s regarding tEclaims barred'' and ttwaiver of sovereign

  immunity''underthe Texas TortClaimsActare irrelevantasthe state claimsare subjectto
  Floridastatelaw.(SeeM otion,Sec.C.atpp.13-15)
                          IV. STA TED CLA IM S FO R EA CH C O UN T

  A.      C ounts1,XV ,and V l- D efam ation.

          The events giving rise to these cotmts fordefamation occurred in Florida.Florida state

   law isapplicable forinjmiestoPlaintiffs,Floridaresidents. Texas1aw isnotapplicableto the
  Florida claims. Plaintiffs were Florida residents when D M agazine published its Articles.

   Erm atingeradm its thathe gave his interview forthe A rticlesin February 2017,also a tim e w hen

   Plaintiffs were Florida residents.(See Doc.53-1,Decl.of Ermatinger at!9) Statements
   released, given or fabricated by Ermatinger were a direct violation of the Dallas Police

   Departm entGeneralOrderSection 323.048.2.




                                                 16
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 19 of 42



  B.      CountX x l--conspiracy Liability.

  Erm atinger conspired w ith D M agazine and The City to publish llis released inform ation about

  Plaintiffsand evidencethatispartofan ongoing mtlrderinvestigation. Erm atingerviolated the

  Dallas Police DepnrtmentGeneralOrder Section 323.048.2,which states;ttlnformation willnot

  be released pertaining to any of the       following: Personal opinions about the suspect or

  evidence.''

                                       V . C O N C LU SIO N

          The factshere demonstratethattheonly eventscausing PlaintiFs'injtlriesariseoutof
  Erm atinger'scontactswith thefonzm ,Florida. Following Ermatinger'sretirement9om theCity

  of Dallas,he gave an interview to D M agazine and released information that was published

  everywhere, including Florida. Ermatinger adm its he gave the interview in February 2017,

  severalmonthsafterPlaintiffsrelocated to South Florida. W hile itis unusualfora detective to

  retire and then release information aboutan ongoing m urder investigation,Ermatinger's acts

  directly violated Dallms Police Department GeneralOrder Section 323.048.2.Ermatingeralso

   fabricated false factsthatwere published and accessed in Florida. Ermatingerdid notinjure
   Plaintiffs when he was interviewed. Plaintiffs suffered thei.
                                                               r injuries when the information
   Erm atingerrelemsed w aspublished and becsm e accessible in Florida.

          M edia savvy Erm atinger,who hasappearances on a television series,knows betterthalz

   m osthow m edia is distributed and thatD M agazine's online A rticle-z would be accessible to a

   worldwideaudience and to residentsin Florida.

          Erm atingerclaims in his declaration thathe has nevercontacted any person in Florida,

   including any Florida police department or 1aw enforcement personnel regarding Plaintiffs.

   Plaintiffsallege thatErmatingerisnot1111th1 1ashe isnotin hisgaudulentafsdavitsfor search



                                                 17
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 20 of 42



  w arrants or in the Articles published by D M agazine. O f all people,the one m ost driven to

  harass Plaintiffs in South Florida w ould likely be the snm e one w ho illegally trespassed into

  Plaintiffsresidence withouta warrantand who freely released information aboutPlaintiffs and

  an ongoing m urder investigation to the m edia,Erm atinger. He has dem onstrated thathe has a

  vendetta againstPlaintiffsand thathe iswilling to go thatextra mile to injure them. Simple
  discovery here in Florida would quickly find the Dallas sotlrce,Erm atinger,who caused the

  ongoinginjuryhereinFlorida.
         Ermatingerestablished the necessary contacts with the forum through the publication of

  theArticles.ThisCourthaspersonaljurisdiction overErmatinger,lndividually,and Florida is
  thepropervenuefortheinjurieshecaused.

                                                      Respectfully subm i   ,


                                                      By:
                                                            Steven Aubrey,Pro Se
                                                            2601 N W 3rdx ve
                                                            W ilton M anors,FL 3311
                                                            Telephone:(512)666-8004
                                                            defamationperse@gmail.com

                                                      By:
                                                            Brian V odicka,Pro Se
                                                            2601N W 3rdA ve
                                                            W ilton M anors,FL 33311
                                                            Telephone:(954)716-9375
                                                            defamationperse@ gmail.com




                                                 18
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 21 of 42



                                C ERTIFIC AT E O F SER VIC E

         This is to certify that on O ctober 1,2018,the undersigned has served the foregoing by
  USPS regularmail,Email,orthrough the CM /ECF docketing system .Therefore,theundersigned
  upon inform ation and beliefcertifiesthata11counselorparties ofrecord willreceive a copy of
  these papers.
                                                                            7
                                                          Steven Aubrey



                                                          Brian Vodicka




                                        SER V IC E LIST

  Via Cc cF N/frez
  D ana J.M cElroy
  THOMAS& LOCICERO PL
  915 M iddleRiverDrive,Suite 309
  FortLauderdale,FL 33304
  Jason P.B loom
  H AYNES AND BOONE,LLP
  2323 V ictory A venue,Suite 700
  D allms,Texas 75219
  COUNSEL FOR D EFENDANTS:
  D M AGAZINE PARTNERS,L.P.Vk/a
  M AGAZINE LIM ITED PARTNERS,L .P.,
  At-t,lsox M EDIA,INc.
  JAMIE L.THOM PSON

  Via CM x cF N otice:
  D ana J.M cElroy
  THOMAS & LOCICERO PL
  915 M iddleRiverDrive,Suite309
  FortLauderdale,FL 33304
  PeterL.H arlan
  DALLASCOUNTY DISTRICTATTORNEY'SOFFICE
  133N .RiverfrontBlvd.,LB 19
  Dallas,Texas75207
  C OUNSEL FOR DEFENDANTS:
  D ALLAS COIJNTY,TEXAS


                                               19
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 22 of 42




  D ALLAS C OUNTY SHERIFF'SD EPARTMENT
  M ELINDA CHRISTINE U RBINA


  Via CM /E CF N otice:
                     -


  Eric P.H ockm an
  W EISS SEROTA H ELFMAN COLE & BIERMAN,P.L.
  2525 Ponce deLeon Blvd.,Suite700
  CoralGables,FL 33134
  LOCAL COUNSEL FOR DEFENDANTS:
  C ITY OF DALLAS
  D ALLAS POLICE D EPARTM ENT
  SCOTT R OBERT SAYERS
  ROBERT L.ERM ATINGER,JR



  Via C'G CF N otlce:
  Tiennan Cole
  O FFICE OFA TTORNEY G ENERAL OF FLORIDA
  110 SE 6thSt., F1 1:
  FortLauderdale,FL.33301-5001
  DemetriAnastasiadis
  O FFICE OF A TTORNEY GENERAL OF TEXAS
  P.O.Box 12548,CapitolStation
  A ustin,Texas 78711
  C OIJNSEL FOR D EFENDANT:
  ERIC V AUGHN M OYE


  Via F- & steve.schoettm erl@zmaiLcom
  Stephen CharlesSchoettmer
  4305 W Lovers Ln
  D allas,TX 75209-2803
  D EFENDANT PRo SE




                                            20
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 23 of 42




                        E xhibit A
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 24 of 42



                          U N ITE D STA TES DISTR IC T C O U RT
                          SO U TH ER N DISTR IC T O F FLO R IDA
                             FO R T LA U DER D ALE DIVISIO N

                            Case N o.18-cv-61117-B LO O M /Valle


  STEVEN BEN TON A U BREY ,and
  BR IA N ED W A RD V OD ICK A ,

           Plaintf
                 -#'
                   x
                   &,

  D M AGAZINE PARTNERS,L.P.d/b/a
  D M A G A ZIN E;M A G A ZIN E
  LIM ITED PARTNERS,L.P.;ALLISON
  M ED IA ,INC .;JA M IE L.THO M PSON ;
  R OBERT L.ERM A TIN GER,JR.;
  SCOTT ROBERT SAYERS;STEPHEN
  CHARLES SCHOETTM ER;ERIC
  VAUGHN M OYE;DALLAS POLICE
  D EPA RTM EN T;CITY OF D ALLA S;
  M ELW DA CHRISTINE URBINA;
  DALLAS COUNTY SHERIFF'S
  DEPT.;DALLAS COUNTY,TEXAS;
  and DOES 1-10,a1lwhosetruenam es
  are tm know n,

           Defendants.


                          DECLAR ATIO N OF BRIAN E.VODICK A


       M y nnme is Brian E.Vodicka. I nm m ore than 21 years old and I have never been

       convicted of a felony or crime ofm oralturpitude. I am fully competent to m ake this

       declaration and allofthe factssetforth herein arebased on my personalknowledgeand are

       trueand correct.

       1havebeen aresidentand citizen ofthe State ofFlorida sinceNovem ber15,2016.
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 25 of 42




  3. Isuffered injury asa resultofDefendants'publication ofthe Articleswhile residing in
       Florida.

  4.   1cannotafford theexpense oftraveland lodging to attend hearingssetby a courtin Texas.

       Defendants Robert Ermatinger and Scott Sayers signed m ultiple affidavits for search

       warrantsthatcontained m aterialfalserepresentationsofpurported tlverilied facts.''

  6. Ihave accessed Defendants'Article-z,on multiple occasions itspublication,which began

       in April2017. Articles-z is published on D M agazine'scornm ercialinteractive website,

       which solicitsa1lviewersto subscribe oradvertise by clicking on t'Subscribe''orçf ontact

       Us,''located underthe EW DVERTISE''section found atthe end ofthe web page. Aswell,

       D M agazine's comm ercial interactive website features a red lettered CCSUBSCRIBE''

       feature thatrem ainsvisible and accessibleatthetop ofthe website'swindow. Thisfeature

       is on D M agazine's website used to publish Article-z and solicit subscribers and

       advertisers:https://wwm dmagazine.conz/

       Upon arrival in Florida,and for approximately three (3) weeks following, local law
       enforcementofficersregularly parked in frontofm y residence and/orin frontofmy next

       doorneighborshom e,alarm ing my new neighbors.
  8.   Two persons,who identified them selvesasagentsforthe Tobolowsky fam ily and working

       with DefendantRobertErmatinger,physically assaulted m e in the private parking area of

       my residence.One ofthe two agentsopenly carried a firearm ,which wasforbidden on the

       privateproperty.The Tobolowsk'y agentsillegally trespassed to gain accessto the property

       and to harass, threaten and assault m e. On the days that followed, the same agents

       continued to trespmssonto privateproperty and them ale agent,approximately 30 feetaway,

       screnmed atme tlYou're in dangen''Thissame scenario occurred on multiple occasions.In
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 26 of 42



       fear of m y personal safety, 1 hurriedly m oved away from D allas and gtm violence.The

       Tobolow sky gun-carrying agents trespassed onto plivate property w ith open tirenrm s in

       violationoftheLicensetoCaI.
                                 I.
                                  yhandgunlawsundertheTexasPenalCodej42.06,46.02,
       46.035.
       lhavepersonally wimessed two FloridaresidentsaccessDefendants'Article-z and read the

       published contentofthearticle.

  10. Ira Tobolowsky and Stephen Schoettmertiled adefamation action againstltisformerclient,

       Judy Brauman in Cause No.10-09803 in the 116thJudicialDistrictCourt, Dallas County,

       Texas,Tobolowsky v.Bruaman.

  11. I was never in hiding following the murder of Ira Tobolowsky. The fraudulentaffidavit

       used againstme stated:çtltisbelieved thatwhoever setthe complainanton fire may have

       suffered seriousbtu'
                          nsand ishidingfrom publicsiteasto preventtheirinjuriesfrom being
       seen by the public aswellas detectives.'' Detectivesdid their levelbestto m ake itappear

       as though I was lûhiding from the public''to fabricate probable cause for the unlawful

       search warrants. lfthey had wanted to find me,they could haveknocked on my door. M y

       credit card statements indicate that I used my creditcard in six (6) different public
       restaurants and grocery stores from M ay 13 -M ay 18.2016,the day D efendantErm atinger

       signed the gaudulentaffidavits. Additionally,a friend from outoftown cnme to visitus

       forthree(3)daysduring theweek before 1wasexamined forburns. 1did everything but
       Mde from the public. Ermatingeradm itted in hisaffidavits thathe had been tracking my

       creditcards,therefore heknew hisrepresentation that1washiding wasfalse.

   12. Erm atinger m ade statem ents aboutm y phone habits on the day ofthe murder thatwere

       published in D M agazine's Articles. He said there was ççno activity on the men's
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 27 of 42



       cellphones 9om about9 pm the nightbefore the fire tmtilthe nextafternoon. The records

       did show cellactivity before and afterthattim e period.'' Thatw as a lie. I have copies of

       myphonerecords,whichErmatingerclaimsheaccessed,andtheyindicatelmadefive(5)
       callson M ay 13,2016,at9:17am,9:18am,10;51am,10;52am and 11:16nm.

       Erm atinger's f'
                      raudulent affdavit.
                                        s included what m ay be considered an accusation of

       religious prejudice directed at me. The affidavits, fraught w1t.
                                                                      11 untruths, state: Gçlra
       Tobolowsky is ofJewish descent and feltJihad was an anti-semitic statement.''

       minim um,the bizarre statementthathad no corollary or colmection to anything else,at

       leastinsinuates thatInm anti-sem itic.Iam notnorhave leverbeen anti-sem itic.Although

       Iam a Christian,1havebeen a devoutfollowerofRabbiHarold Kushnerand haveproudly

       read m ost,ifnotall,ofhisbooks.lra Tobolowsky and hislawyer,DefendantSchoettmer,

       used the term lilihad''in their pleadings ad nauseam with a total of at least 97 Jihad

       references in 14 court filings. Their affinity for tûlihad'' does not comport with

       Ennatinger'saffidavitsof ltverified facts.''

       The defendantsin this case have m ade theirbed and now need to 1ie on it. By theirown

       hands, the trial by media already reached a verdict, t'guilty''of capital m tlrder. The

       defendants'actionsm ake itim possible form e to geta fairtrialin N orth Texas.

   15. Steve Aubrey hasneversuffered any bllrnson hisbody in the twentpthree (23)years1
       haveknown him . On M ay 20,2016,the day afterSteve Aubrey and 1were tnken to police

       headquartersand photographed,ltook m any photosofSteve'sarms, in the brightsunlight

       outside and in frontof thatday's newspaper,for tim e stam p purposes. l stillhave the

       photos and they prove Steve Aubrey's arms were not burned and they stillhad hair on

       them .
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 28 of 42



  16. Iam a qualified individualunderthe Americanswith DisabilitiesActand lnm prom ised

       protectionsunderthe City ofDallasTitleVI.Nondiscrim ination Policy.


  1declareunderpenalty ofperjurythattheforegoingstatementsaretrueandcorrect.
        ExecutedinBrowardCounty,StateofFlorida,onthe/)ldayofoctober2018.

                                                          Brian odicka




                                              5
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 29 of 42




                        E xhib it B
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 30 of 42



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FO RT LA UD ER D ALE D IVISIO N

                           CaseNo.18-cv-61117-BLOOM /VaIle


  STEV EN BEN TON A U BREY ,and
  BRIAN EDW ARD VODICG ,

           Plaintigk

  D M AGAZINE PARTNERS,L.P.d/b/a
  D M AGM INE;M AGA ZINE
  LIM ITED PARTNERS,L.P.;A LLISON
  M EDIA ,lN C.;JA M IE L.TH OM PSO N ;
  ROBERT L.ERM ATINGER,JR.;
  SCOTT ROBERT SAYERS;STEPHEN
  CHA RLES SCH O ETTM ER;EIU C
  V AU G HN M O YE;DA LLA S PO LICE
  D EPAR TM EN T;CITY O F DA LLA S;
  M ELW DA CHRISTINE URBINA;
  D A LLA S COU N TY SH EM FF'S
  DEPT.;DALLA S COUNTY,TEXA S;
  andDOES 1-10,a11whose tnzenames
  are tm know n,

          Defendants.


                           DECLAR ATION OF STEVEN AUBREY

  1. M y nam eisSteven Aubrey. 1am m oreth% 21yearso1d and lhaveneverbeen convicted of

     a felony orcrim eofm oralturpimde. Iam fully com petenttom ake thisdeclration and al1of

     thefactssetforth herein are based on my personalknowledgeandaretrueand correct.

     lhave been aresidentand citizen ofthe StateofFlorida sinceNovem ber l5,2016.

     1 suffered injury as a resultof Defendants'publication of the Articles while residing in
     Florida.
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 31 of 42



  4. Icnnnotafford theexpenseoftraveland lodging to attend hearingssetby acourtin Texas.

  5. D efendants RobertErm atingerand ScottSayers signed m ultiple am davitsfor search w arrants

     thatcontained materialfalse representationsofpurported ûûverified facts.''
     Ihave accessed Defendants'Article-z,on m tlltiple occmsionsitspublication,which began in

     April2017. Articles-z ispublished on D M agazine'scommercialinteractive website,which

     solicits a11viewersto subscribe oradvertise by clicking on ttsubscribe''or EçcontactUs,''

     located lmder the IW DVERTISE''section found atthe end of the web page. As well,D

     M agazine's com mercial interactive website features a red lettered <ESUBSCRIBE''feature

     thatrem ains visible and accessible atthe top ofthe website'swindow. Thisfeature ison D

     M agazine's website used to publish Article-z and solicit subscribers and advertisers:

     https://ww m dm agazine.com /

  7. Upon anival in Florida, and for approximately tllree (3) weeks following, local law
     enforcementofficers regularly parked in frontof my residence and/or in frontofm y next

     door neighbors home,alarm ing my new neighbors.M y next door neighbor who upon my

     nrrival was very verbally excited about having a new neighbor has never spoken another

     word to me sincethatfirstday,approximately 23m onthsago.
  8. In O ctober 2016, two persons, who identilied them selves as agents for the Tobolow sky

      family and working with Defendant Robert Erm atinger, physically assaulted m e in the
      private parking area ofmy residence.Oneofthe two agents openly carried a sreann,which

      wmsforbidden on the private property. The Tobolowsk'
                                                         y agents illegally trespassed to gain

      accessto the property and to harass,threaten and assaultme.On the daysthatfollowed,the

      sameagentscontinuedto trespassontoprivateproperty and the maleagent,approximately 30

      feetaway,scream ed atme ttYou are in danger.''This same scenario occurred on multiple




                                                 2
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 32 of 42



     occasions. In fear of m y personal safety, I huniedly m oved aw ay from D allas and gun

     violence.The Tobolow sky gun-carrying agents trespassed onto private property w ith open

     firearmsin violation ofthe License to Carry handgun lawsunderthe TexasPenalCode j
     42.06,46.02,46.035.

  9. Ira Tobolowsky and Stephen Schoettmerfiled a defam ation action againsthisform erclient,

     Judy Brauman in Cause No.10-09803 in the 116th Judicial D istrict Court, Dallas County,

     Texms,Tobolowsky v.Bruam an.

  10.1haveneverbeen bllrned by fire,ever. On M ay 19,2016,1wasexnmined by Erm atingersix

     (6)daysfollowing the murder. 1wasnotburned and hairon my armswasnotmissing or
     singed,proofIhad notbeen burned.

  11.lwasneverin hiding following the mtlrderof1raTobolowsk'y. ln fact,on M ay 13,2016,the

     m orning ofthe mtlrder,1 wms shopping atTrader Joe's. A few hotlrs later,1 wentto my

     derm atologist for a scheduled appointm ent at approxim ately 12:30pm . The fraudulent

     affidavitused againstme stated:ûçltisbelieved thatwhoeversetthe com plainanton fire may

     have suffered seriousbllrnsand ishiding from public site msto preventtheirinjuriesfrom
     being seen by the public as wellas detectives.'' Detectives did their levelbestto make it

     appearas though 1w as tthiding from the public''to fabricate probable cause forthe unlawf'ul

     search warrants. They even passed my photo around the courthouse and wam ed court

     personnelto be on the lookout,w hile l w as at hom e in otlr apartm ent w ith the sam e address

     as w as on m y driver's license. If they had w anted to find m e,they could have knocked on

     thedoor. M y financialstatementsindicate thatIused my creditcard in ten (10)different
     public restalzrants and stores from M ay 13 - M ay 18, 2016,the day Defendant Robert

     Ermatingersigned the fraudulentaffidavits. Three (3)ofthe 10 creditcardsexpenditures



                                                 3
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 33 of 42



     were on M ay 13,2016,the snm e day as the murder,the sam e day as the dermatologist

     appointment.Additionally,a friend from outoftown came to visitusforthree (3) days
     during the week before I was exam ined for burns. W e were doing everything buthiding

     from the public. Erm atingeradm itted in his am davitsthathe had been tracking our credit

     cards,thereforeheknew hisrepresentation thatwewerehiding wasfalse.

  12. Ermatinger m ade statem ents about my phone habits on the day ofthe mttrder that were

      published in D M agazine'sArticles. He said therewaslûno activity on themen'scellphones

      from about9pm the nightbeforethefireuntilthe nextaftem oon. Therecordsdid show cell

      activity before and after thattime period.'' That was a lie. I have copies of r:y phone

      records,which Ermatingerclaimshe accessed,and they indicate 1made two (2)callsat
      10:51nm and 10:53nm .

  13. Ermatinger's fraudulent affidavits included what may be considered an accusation of

      religious prejudice directed at me. The affidavits, fraught with untruths, state: ttlra
      Tobolowsky is of Jewish descent and felt Jihad was an anti-semitic statement.'' At a

      minimum ,the bizarre statem entthathad no corollary orconnection to anything else,atleast

      insinuates thatl am anti-sem itic. lra Tobolowsky and is lawyer,Defendant Schoettm er

      used the term iElihad'' in their pleadings ad nauseam w ith a totx
                                                                       al of at least 97 Jihad

      references in 14 courtfilings. Their aftinity for ttlihad''does notcom portw ith Erm atinger's

      affidavits of Rverified facts.''

  14. The defendants in this case have made theirbed and now need to lie on it. By their own

      hands,thetrialby media hasalready reached averdict,which isûtguilty''ofcapitalm urder.

      Thedefendants'actionsrenderthatitisim possibleform eto geta fairtHaIin North Texas.


  1declareunderpenaltyofperjurythattheforegoingstatementsaretrueandcorrect.


                                                 4
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 34 of 42



        Executed in Broward County,StateofFlorida,on the
                                                               1Sfd'ay ofOctober2018.


                                                           g      ubrey




                                            5
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 35 of 42




                         E xhibit C
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 36 of 42




                           AFFIDAVIT FOR SO       C:IW ARM NT
   STATE OF TEM S          1      Re ev       Iocate at
                                  O     A--       Y B- -
   O UNTY OF DALLM         b      oallas.baqascounty.Te-


   1. Theœ W In Dalls Cou* Texa: a su-             e po     and pœmi- dee he ae
       O tedasfo- :A pvate V '
                             denœ l
                                  oOte at                     sol'm''--wem Be
       DaIe #> l% œ unty.Texas. The ree e- * an apaA entx mp*x calle T%
                            >te InG Vie a-        tx munl.TM APa-     1
       q* e nlse       e x - e e rae lxae >               e e - wKh- k pe       * x
       graye        .The num- rœ le* me * h$of*e dx r.
   2. Theœ W at> ld w se  po afk preme th@ *I<       itemtslO ne o
      eve a d a Gim- loY * or O nFe'e e* - *M IY lo *           O ta
      >    + N n committed a c* kh'd o#- : Any = hle bW kqe s orempty
       O nwlners * at afe sim ikr to the Kems f- - at -     c:me - - . Any m e tal
       treat- * rO m iNu- .me e KemstbM m uM % use to- injudesase llas
       bu> .M yo o that- uk s- anypuo sest- t- œ be-         e e -
       eœ ea * *        atm e -       * gasol- pumha- , Any O mputea ore1-        <
                                                                                  *
       de* O tçan Moœ daK or* thatm4M * evl      denœ K ** - r+ %
       th- teorr- mh done *at* e llarto whathap ee atte c* e s- . Ce.
       e - .* g,bV .sG - ponsofanyMnd,Te or*œ andddllA that
       = f beA tode aM * inae f- .A> MnM bl Ie loreœ - ofany
       Mne l I* s that* uW have been sp/e on the e r - can % > nt* a
       le ratoœ ae com pae * eœ ea foue at- -                .
    3. Sald s-          pla and .- 1- aœ in dlame ofand e             e W each of>
       followiY > > @: Ste- - e n Aubœ y W > 10/11/60 who u- thl: bcatlon for
       h.'*'- œ a > ses tp m eet* ts ae give masu ge me- y. B% n Ve - e o is
       Mew Az- ys bo#* e e-oa in an int-              thatthe apadmenlis ue forthis
       >       O.
      4. ItIs the A fofA#< Detedie S* ; Sayeœ r 157 e * empe    by*e
         Da- Police > > > ntfœ 21o aœ at? e ohasbeenase e * - e me
           tm : do- M Y by ch-         ae r use - : * e aboe d-         he e    *no
           Y    lnse e- .AnyO m Y e * l+ ksor- pl -               e   - t- ae llar*
           Q* Rpml *uM attY Y m* :- . M y medlY *M e ntYrbum $* ,
           medo le stbatY uk - te tote inh- as- lasbums.AnyY- - t
           > ? show anypuerhA- tO - k be= Ale- e                 te ee @- fe * -
           -   jkege lne N e - .AnyO m N teO orele               nt d- ''
                                                                        -x-* atcan-
           dataor'e thatm4htO ee a lthisœ seœgae - * œ - e do*
           that* e kr * e at ha- ne atthe A e a ne. œ e ne:,M ng,
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 37 of 42



        bv   re es.- m      ofanyze .Tool orde ae d:ll* M         -     be tle o
        d/lahol lnae /nœ .A'  nyone ble1+ *. orevk- ofanykne * lm o
        te tO œ ha* Y n o ille * t- * or te can * M * a Ia>      ae
        O mpare * e - foe atthe = * .* So'- o m :le * Dal> .
        DalW$CounY Texa?

       m nthas pe able = u% forsa1 bd lfby - = oft* folo Y fe : On M ay
       13,2016at-  %* ly7:52am Dallas% pe am .ae Dae Y       - œ e
       to 3 fe enœ stnH t- fœ O ted at                     Da- ,9a*@ C>            .
       Texas.Fiœ R- m de v- the M        e e yofIraTou t-'-kyintbegae       -
       to hismotore tle. He waso = reed dee atthe =- . A= ine         -
       atng * th Home e nee 've Sa> #7157 - >             * me ** n and
       detec ined- lhee - e- W c:mlM lmen and- e O Y - as
       a Murder. Dudng the ln- o t.ion x ede : dlgm - d that- e m 10
       To>       was invole in a * defamae n I- z'; w;h St- n Aubey ae hIs
       padner B:an Ve tka we was rep-- e bkn. Fampy mem- e e
       det> smd X mpklantTo-           fe mœatee W s- e - - u- pf
       a Ww su: thatX m plalY ntTnboO    ky K n wben he Y -    nte the m o- rd
       Steven Au% BetsyAubœy. :wasale e k!theI- uRte Ste- Au- y
       mreatened *JM *t- R me < ds ue * dee - - waa * u> bytec e :,
       af? again* his e e tb was ie in œ ud doc-     ntnum Y 1* 8135 M the 14
       de dalde     ooM #* ee e yepreidlY .IO T-               ISG J-    G-
       ae feqlie   -    an anti'sem e sM em enl.ltistbe - - of- -- --klolW -
       ase lasa nM- k e œ th< m e-    e - e * - e e M To* e
       x adhae Y * e - m-       ast- a- of- * m e - e - > v
       Inasm allx nhneds- e - k notal*w for-         m œ hm e m e .R* * e
       thatwho e- setm e O m plainanton 5* may *     - > d * * % bu> e W
       hking from publt *te as* pœv tleirinju- fmm >          - n W the puNk a:
       - 1 as detedl- . Dde -       - M to -   * * n of                       ae
       ke ed onthedx rofœ        t œ nfmntStevenAubfpyae BdanVe * ae ae
       them * O me to * le Y dquadea ae % inte e        ale la: alo dd ede
       to+ew anylNue te tmo te e beensusta* .* oneaf- fe thed- ae
       Y gh- e te matme ha- x t- ne- -            Auo œ Be nve e -
       SatuMay the 14* ofMay 2016 and they hae * O M any v ue nl waKe
       am und inslde.

       x ec:- executed a - ae wa>          on Stev   Au>   and B% n Vodlcka's
       Apadm entloœ ed                         on Me 19*D $6. M erG       -
       apae entdet- ' so ke l-          tlone m *eO m pllM A * ml# ae d m e
       e stY - œ d/llx in- -        plkM e e œ K - to m -        mœ -     - -
       x mplainantœ me ae golY fYm hls = '*--* e        ut>      O en. T% * e:
       - re Iocate on* e far- - estem pad ofthe fe= ae gae a c* aro         Wew
       from theAlyoflhem mplainae gav .Dete-         Ro M= - emo o e
       a d:Iand d:Ibe insWem e - dm e at- e eof- u M e nof- m              d bd
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 38 of 42




       detectives had notrecelved the inform aljon aboutthe sklspiclou: holes bllaqerthe
       warrantwas executed. ltis believed thatthe drilland dlillbits need to laken for
       exam ination purposes to determ ine ifin factitwas used lo drillthe suspiciousholo
       in the comglainants fence. Steven Aubrey was finaily locate com ing ou4 of
       Southw esternBl  vd     and wastaken to Dalias Headquadeo to be photogfaphed
       and inyefviewed. The apadm entthathe cam e outofwas neverR arche forthe
       ae ve Iisted item s.

     W herefore,Affiantasksforissuance ofa warrantthatwiilauthee e the seaxh ofsat
     suspecte place and premises and above described individuak
                                                              ls)fersaU nerx nal
     propedy and seize the sarre and to arresteach said deK ribed and    a..#
                                                                            '?
                                                                               accused person
     who is in violalion ofthe I
                               aws ofthe State ofTexasa.
                                                       z        e.ïL'C:
                                                                      .
                                                                      v.
                                                                       r4
                                                         ;*?'             '
                                                                          .

                                                                   z  z     z
                                                                              .
                                                                                          g
                                                                        wer: . .. .. . .       ...-.0.   -- s.....-

                                                                z- w,, .N.  f
  -
  ...w
     .
     w 'ibed
  Subscr       and 'swor
                    20T
                      1 n.to    befofe me by the said affiant on this - -- day of
                                                                 . .x'-'

                                                        z'e'
                                                                .
                                                                #
                                                                ,
                                                                .
                                                                ë
                                                                '.
                                                                 A y      ,        e
                                                                                        y.
                                                                                         ,
                                                                                         .)
                                                                                       z'' p
                                                                                  .v       z

                                           DISTRICTJUDGE4lDA z SCN''UNTY,TEM S
                                                           .#'    +                                  .


                                                              JJFG     g.
                                                                        jm;* ,...
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 39 of 42




                        E xhibit D
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 40 of 42



                        AFFIDAK T FOR SEARCH W ARM NT
   STATE OF TEM S       5     Re ea 10*           at

   COUNTY OF DAUA S 1         D*   ,Da- œ unY Texas


   1. T% œ is in DallasM nty,Texas.a suspede >          and -     i- -           ae
      Ie e as * 11- :A pe      resd
                                  ' e=    Ioœ e at                             Dalax.
      Dalk:Cx nt.Texas.There -           Isana-        œ me M l= TontiLskee
      Apae ents. T% ApadmentIn qe        n is e    e on t- second e rae Is a e
      b:o en- met- numbe-          o te onme top -        rd - - .
   2. R ef'
          e is atsak sus- e glace ae premi- the fol-            g lted s)cpnwtl
                                                                              'hIh'fN
      evkea    of a Y m lnal oe n- or o nsetuling e'u --- tendlY to show m at a
      N l-xar> =      = m*     a * IM lo#e- : Any x bus*b* IMue œ empk
      œ ntin- -     afe km le * te item : * ue at * * *         --x--. M y *     %I
      Y % ed forY m iN- ve e lk- s- x e - e * - lo      a e lla
      br s.Any% W thd - *fsh- anyv ha- soet- M beM - e - te he
      ee nce foue atthe *-     jke gasollne pum hee- . Any O m put- oree          nt
      deve    thatœ n store data or5*s thatm4ht- ee ence k!*is -           rv d iY
      th- al ore- e done -       Is e ilarto e athappene atth* A e < - . Cpll
      pM nes c'oA œ bloe Y      .- ons ofany ktd. Te s or* #lls atk d:1be that
      - v u- tok/laollnp- fence.Any- - lkuksore-                               dRy
      egnxab. Ie s- = u? % ve %           spie on tbe e r thatO n > -            *a
      Iaboratoœ - d x m p-   to eœ encefoue at- -        .

    3,$ak svs- e pWœ e - > arelncham* d aY * e e W eachof-
      *<     > - ;S-     Y Au> W N 10M1e and B* E*    V* *
      WY O      sge oaœ x - e - aœ- v t*r- e - x le e ln- - x nt
      Tbe *    a-    eM wasdate on 2* 7/16.

     4. lt: the bele ofAMant.ne lve S= q Sayefe#7157e o Isempbe bythe
        DalasPole > pa* nt*r21o ao andwe M g%                arq* dtolheHomto
        unRd- aM beherebyA * sandaccuses- k te ae ved-                 'be -
        O n*in:*      ,Anym mY e > Ilqut:oremo œ ntal- - aœ kmllarto
        the qe- foue atte >    - . Any mede Y        ent*rbum Injudel,
        me iO le sm ate - - d* - lNuœ a e as* - .Anyre            - t
        -       jkeg---c--pl- hl- .Anyœ mo œ oree           M o o tœ n%
        dataorie te m4M - ee e- lnm W - v de 'c'--'-or- -e- * ne
        O t ls slmlar * what happene at the Y m e -      . œ p-      u œ t* z
                                                                            g
        bv wee swee gofan#kind.Te œ d/l ae ddllO that* uY x * o
        drilla hole inae fe- .Anyi gnltable liqudsor- '*'-''ofanyIgne eIkud:
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 41 of 42




        m ate    hae b- spke on the e r O tO n be e t* a * % * @ ae
        O m pae to evkence* ue at* en ne.                   11* ,% 11%
        Counl,Te- .

       Amanth4: pmbab* œ u* fore Y efbyreason ofthe u twe facl:On May
       13,D l6 atappm xlm atelyTlszam DaIWSFIY Rœ m ,and Dae poll- - e.n-
       to a e entialsA d uœ 5- le ed at '                 A llas. Dallal œ untyy
       Texa:. FIY Qe am di= - - burœ e yoflœ Toe + *ehyln **e re e*
       to Nsmotore 0 .Hewas poO llnr.e dœ atmea ne.Ac n l<                     e œ
       a*ng we e     idde Dete ve Sam o #7157 N poe ed to -             e A n and
       ddemyie that- ie m - hllme byce le - -qae areine so e t- e
       a Muder. De g me Ine       e n A te - dia e re *at tM e m lœ
       Tobole was ln-     ln a * 1defamae 1- * e > > n Aub- ae *
              B* n Voe a e -                Nm. Faml# m/m- '= ''-=
       O e * *atx mplal% d To-         e m- - W > e AuG % - d
       a e SUR thatm plalnantTe -             yK n *        % >    d e te momeref
       St-    Aub@,B*tsy Aub-y. It- % a+               In te 1- ..:thatSte- n Aub-
       the atene Uihad*the sam e < M : ue to de be the waa bY ughtbyt- d* ,
       ae agale hl 1#e e le wa: 5e ln coud dox mm tnumber1* 135 1 the 14
       pudo lde     x udludA Ee Moyepe lng.lran -                  :of- e -
       andfe llhado san antb- me l*tement.:* - M l*fof- x- - Inthl -
       ase asAœ nln-                  - tme-      ne e 'œ * - la-         T-
       -    hae e nbue           m em - % m eaœ aofthe- ingwallso - gav
       lna smallx ntœ -           - - M u io e e e m e m -       Itf he-
       thate ever- me O m#a- œ flre may have w 'e e us bu> e is
       hde fmm pubk u eas* e - nttY r1j- fm belnge nW - pubk a:
       - 1ta: d-      .
                          .   > >      : went to t- 1-e.-                        ae
       Ne ed* the doorof*               X nhpntStee nAuo      ae B* n Vodl* ae ask
       * em to come * police e öquadeo and be 1*- =-''-= as - IIasalo dete ve
       toW- anyiNuœ tY mkht% ke* ensue ie .NooY ane    G doe and
       ne he œe e - t- yhae Y t- ne - ne         x Be ve o *-
       Satud ay th* !4* of M ay 2016 and they e ve notheaM any o= peA walKng
       aY und l* .
       ne      s exo te a - r* wan nton Ste-                Ao ey and B:ao VodkJœ ':
       Apadmente e at                                onO lg*zol6.AY >            >
       apadmentdu e ves----'''Mklfo> ae nfm the x p-              e fam kya-   o me
       hoe md -      ddle M mem m#o nl fea K - x mœ - e                   o-     -
       O mplalnantO miY ae golng fm hi* **     # thœ tbeix s- . T% hoe
       - re tcated on t- far- - e m N d of- feu e gave a A re den-
       fm theAlleyofO m mpklnant:g-             .Dete-      Ro d sonœmem beœ e
       a dë ae ddlbits Inœ ethe aplM entatthe ti- oft- ex- d- oftbewa% ntbd
       dete veeœ notf- ie - fnfoM attnae tt- sve                   vsholestdIaAer-
       wax nte s exe          e . Iti: bele   te the d:lsae d:1 bM nee * o n for
Case 0:18-cv-61117-BB Document 81 Entered on FLSD Docket 10/02/2018 Page 42 of 42



         exam ination pu* ses to determ lne ifin factRwas used to ddllthe susptious holes
         in the O m plalnants fenO .


      W herefore,Aë antasks fofissuance ofawaffantthatwillauthoe e the D afch ofsak
      suspecte plaœ and pemises and above ae ribed indlviduays)forsaf
                                                                    d persoY l
      pfopefty ae seize the same and to arresteach said descfibe a.nd ax/med persoo
      e o is in vl
                 olation ofthe 1a- ofthe Stale ofTexas.        ..A
                                                                   .1-
                                                                     .-

                                                                   AF ANT

   .
   -
   Sub   ribed. and %s
                     2e01$
                         rn to M fore m e   by the said amanton this .1          uay of

                                                               A      ev
                                                         .         z'
                                          DISTR ICT JU       E. ALLAS C0 U R ,TEM S

                                                             Z4FZh V dn
